Citation Nr: 1825533	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis with calcaneal spurs (claimed as bilateral foot condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 






INTRODUCTION

The Veteran had active duty service in the Army from January 2003 to July 2003, from February 2009 to March 2010, and from October 2010 to February 2011.   The Veteran served on active duty in the Air Force from May 2006 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination to determine the severity of his bilateral foot condition in June 2012.  The June 2012 VA examination reflects a diagnosis of plantar fasciitis.  The examination report noted that the Veteran did not have hammertoes, Morton's neuroma, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the metatarsal bones, other foot injuries, or bilateral weak foot.  X-rays revealed calcaneal spurs of both feet, with no other degenerative disease.  

In August 2013, the Veteran submitted a DBQ for foot disabilities, which was completed by his podiatrist, Dr. S.  The report reflects diagnoses of metatarsalgia, hallux valgus, and osteoarthritis.  The report indicated that the Veteran did not have Morton's neuroma or hammertoes, bilateral weak foot, or other foot injuries.  

The August 2013 DBQ noting additional foot diagnoses reflects  a possible worsening of the Veteran's foot disabilities.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the severity of his bilateral foot disabilities.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.  The examiner should address the following questions:

a.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

b.  For each foot, the examiner should indicate whether the Veteran has pes planus, Morton's neuroma and metatarsalgia, hammertoe, hallux valgus, hallux rigidus, acquired pes cavus, malunion or nonunion of the metatarsal bones. 

c.  If pes planus, Morton's neuroma and metatarsalgia, hammertoe, hallux valgus, hallux rigidus, acquired pes cavus, malunion or nonunion of the metatarsal bones are present in either foot, the examiner should indicate whether such disability is related to the Veteran's service-connected bilateral plantar fasciitis with calcaneal spurs.  

The examiner should consider the August 2013 DBQ report, which reflects diagnoses of metatarsalgia, hallux valgus, and osteoarthritis.  

2.  Then, readjudicate claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




